             Case 5:20-cv-05772-JS Document 5 Filed 12/01/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRUCE BOYER,                                   :
    Plaintiff,                                 :
                                               :
        v.                                     :     CIVIL ACTION NO. 20-CV-5772
                                               :
MARIROSA LAMAS, et al.,                        :
    Defendants.                                :

                                               ORDER

        AND NOW, this 1st day of December, 2020, upon consideration of Bruce Boyer’s

Application to Proceed In Forma Pauperis (ECF No. 1) and pro se Complaint (ECF No. 2), it is

ORDERED that:

        1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        2.      The Complaint is DEEMED filed.

        3.      Boyer’s Complaint is DISMISSED WITHOUT PREJUDICE, pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii), as barred by Heck v. Humphrey, 512 U.S. 477 (1994). The dismissal

is without prejudice to Boyer filing a new case only in the event his underlying conviction is

reversed, vacated, or otherwise invalidated.

        4.      The Clerk of Court shall CLOSE this case.

                                               BY THE COURT:


                                               /s/ Juan R. Sánchez
                                               JUAN R. SÁNCHEZ, C.J.
